EXHIBIT SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT For value received, and in consideration of one or more loans, letters of credit or other financial accommodations extended by JPMORGAN CHASE BANK, N.A. or any of its subsidiaries or affiliates (the “Bank”), to Avistar Communications Corporation, a Delaware corporation (the “Obligor”, and, if more than one, collectively, the “Obligor”), the undersigned and the Bank agree, as of December 22, 2009, as follows: 1.Definitions. “Account Assets” means all Deposits, Securities, securities entitlements and any other assets held in trust, or in any custody, subcustody, safekeeping, investment management accounts, or other accounts of the undersigned with the Bank or any other custodian, trustee, Intermediary or Clearing System (all of which shall be considered “financial assets” under the UCC). “Account Control Agreement” means a securities account control agreement or other similar agreement with any Intermediary and shall specifically include any master securities account control agreement among the Bank and any of its affiliates, as amended from time to time. “Clearing System” means the Depository Trust Company(“DTC”), Cedel Bank, societe anonyme, the Euroclear system and such other clearing or safekeeping system that may from time to time be used in connection with transactions relating to or the custody of any Securities, and any depository for any of the foregoing. “Collateral” means:(i) the Deposits, Securities and Account Assets that are listed on Exhibit A; (ii) all additions to, and proceeds, renewals, investments, reinvestments and substitutions of, the foregoing, whether or not listed on Exhibit A; and (iii) all certificates, receipts and other instruments evidencing any of the foregoing. “Deposits” means the deposits of the undersigned with the Bank or with any other Intermediary (whether or not held in trust, or in any custody, subcustody, safekeeping, investment management accounts, or other accounts of the undersigned with the Bank or any other Intermediary). “Guaranty” means the Second Amended and Restated Guaranty dated as of December22, 2009 by the undersigned in favor of the Bank, as amended, restated or otherwise modified from time to time. “Intermediary” means (i) any party acting as a financial intermediary or securities intermediary, including, without limitation, affiliates of the Bank that are parties to any Account Control Agreement from time to time. “Liabilities” means the “Liabilities” (as defined in the Guaranty) and all costs and expenses incurred by the Bank in connection with the Collateral, this Agreement or the Guaranty. Collateral Agreement.Second Amended and Restated.002 UCN Facility
